Title: From Thomas Jefferson to David Allison, 4 April 1792
From: Jefferson, Thomas
To: Allison, David


          
            Sir
            Philadelphia Apr. 4. 1792.
          
          I am sorry that my absence last night prevented the immediate answer to your favor which was desired. All demands for money, be their nature or purpose what it will, must be addressed to the Treasury department, which alone can decide on them. Judge Turner from the N. Western territory has had occasion lately to make application in a case similar to yours. I would advise you to apply to him and know the best mode of doing it. I trouble you with a letter to Judge Campbell in answer to the one from him which you were so kind as to bring me.—I am Sir your very humble servt,
          
            Th: Jefferson
          
        